NUMBERS
                                                 13-09-00077-CR
                                                 13-09-00078-CR

                                        COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


CHAD LOUIS FURCH,                                                                                          Appellant,

                                                             v.

THE STATE OF TEXAS,                                                                                          Appellee.


                          On appeal from the 24th District Court of
                                 Jackson County, Texas.


                                    MEMORANDUM OPINION

          Before Chief Justice Valdez and Justices Yañez and Garza
                  Memorandum Opinion by Justice Yañez

         After a bench trial, appellant, Chad Louis Furch, was convicted of: (1) family-

violence assault, a second-degree felony,1 in appellate cause number 13-09-078-CR (Case



         1
           See T EX . P EN AL C OD E A N N . § 22.01(a)(1), (b-1) (Vernon Supp. 2009); T EX . C OD E C R IM . P R O C . A N N .
art. 42.013 (Vernon 2006).
1); and (2) one count of aggravated assault with a deadly weapon2 and one count of family-

violence assault, both second-degree felonies,3 in appellate cause number 13-09-077-CR

(Case 2). In both cases, the offenses were enhanced by previous convictions for family-

violence assault and by nine previous felony convictions. Appellant pleaded “true” to all

the enhancement paragraphs in each case. The trial court sentenced appellant to fifteen

years’ imprisonment and imposed a $10,000 fine in Case 1, and sentenced him to twenty

years’ imprisonment in Case 2, with the sentences to be served consecutively.4 By a single

issue, with six sub-issues, appellant contends that his counsel rendered ineffective

assistance. We affirm.

                                                   I. Background

       Both cases involve violent incidents between appellant and his live-in girlfriend,

Tracey Frerich. At trial, Frerich described her relationship with appellant as “unhealthy.”

She testified that in February 2008, after she told appellant she was ending their

relationship, appellant assaulted her, pulled the phone off the wall, and threatened to kill

her. Frerich obtained a protective order, but after approximately two weeks, allowed

appellant to move back into her home. Frerich testified that the second assault (resulting

in Case 2) occurred in August 2008. On that occasion, appellant punched Frerich in the

back of the head. During this scuffle, appellant also came at Frerich with a screwdriver.

After Frerich managed to call appellant’s mother and her own mother, Frerich’s step-father

called the police.



       2
           See T EX . P EN AL C OD E A N N . § 22.02(a), (b)(1) (Vernon Supp. 2009).

       3
           See id. § 22.01(a)(1), (b-1); T EX . C OD E C R IM . P R O C . A N N . art. 42.013.

       4
           See T EX . C OD E C R IM . P R O C . A N N . art. 42.01, § 1(19) (Vernon Supp. 2009).

                                                               2
       Appellant pleaded “not guilty” in both causes and waived trial by jury.

                                     II. Ineffective Assistance

       By six sub-issues, appellant claims that his counsel was ineffective by: (1) failing

to object to the use of extraneous adjudicated and unadjudicated bad acts; (2) failing to

seek limited use of the bad acts evidence; (3) failing to object to hearsay evidence; (4)

failing to object to leading questions; (5) failing to invoke the Rule; and (6) waiving opening

arguments.

A. Standard of Review and Applicable Law

       Ineffective assistance of counsel claims are evaluated under the two-part test

articulated by the United States Supreme Court in Strickland v. Washington.5                     The

Strickland test requires the appellant to show that counsel's performance was deficient, or

in other words, that counsel's assistance fell below an objective standard of

reasonableness.6 Assuming appellant has demonstrated deficient assistance, he must

then show that there is a reasonable probability that, but for counsel's errors, the result

would have been different.7 In determining the validity of appellant's claim of ineffective

assistance of counsel, "any judicial review must be highly deferential to trial counsel and

avoid the deleterious effects of hindsight."8

       The burden is on appellant to prove ineffective assistance of counsel by a

preponderance of the evidence.9 Appellant must overcome the strong presumption that


       5
         See Goodspeed v. State, 187 S.W .3d 390, 392 (Tex. Crim . App. 2005) (citing Strickland v.
W ashington, 466 U.S. 668, 687 (1984)); Thompson v. State, 9 S.W .3d 808, 812 (Tex. Crim . App. 1999).

       6
           Thompson, 9 S.W .3d at 812; see Strickland, 466 U.S. at 687.

       7
           Thompson, 9 S.W .3d at 812; see Strickland, 466 U.S. at 694.

       8
           Thompson, 9 S.W .3d at 813.

       9
           Id.

                                                    3
counsel's conduct fell within the wide range of reasonable professional assistance and that

his actions could be considered sound trial strategy.10                      A reviewing court will not

second-guess legitimate tactical decisions made by trial counsel.11 Counsel's effectiveness

is judged by the totality of the representation, not by isolated acts or omissions.12 "[U]nless

there is a record sufficient to demonstrate that counsel's conduct was not the product of

a strategic or tactical decision, a reviewing court should presume that trial counsel's

performance was constitutionally adequate 'unless the challenged conduct was so

outrageous that no competent attorney would have engaged in it.'"13

        An allegation of ineffectiveness must be firmly founded in the record, and the record

must affirmatively demonstrate the alleged ineffectiveness.14 In most cases, a silent record

which provides no explanation for counsel's actions will not overcome the strong

presumption of reasonable assistance.15                 "These demanding standards are virtually

impossible to meet when no proper evidentiary record was developed at a hearing on a

motion for new trial."16 As the court of criminal appeals has noted:

        A substantial risk of failure accompanies an appellant's claim of ineffective
        assistance of counsel on direct appeal. Rarely will a reviewing court be


        10
          See Strickland, 466 U.S. at 689; Jaynes v. State, 216 S.W .3d 839, 851 (Tex. App.–Corpus Christi
2006, no pet.).

        11
             State v. Morales, 253 S.W .3d 686, 696 (Tex. Crim . App. 2008).

        12
             Thompson, 9 S.W .3d at 813; Jaynes, 216 S.W .3d at 851.

        13
             Morales, 253 S.W .3d at 696-97.

        14
            Bone v. State, 77 S.W .3d 828, 835 (Tex. Crim. App. 2002); Thompson, 9 S.W .3d at 814 (setting
out that “in the vast m ajority of cases, the undeveloped record on direct appeal will be insufficient for an
appellant to satisfy the dual prongs of Strickland”); see Jackson v. State, 877 S.W .2d 768, 771-72 (Tex. Crim .
App. 1994) (en banc) (stating that “we m ust presum e that counsel is better positioned than the appellate court
to judge the pragm atism of the particular case, and that he ‘m ade all significant decisions in the exercise of
reasonable professional judgm ent’” and that “[d]ue to the lack of evidence in the record concerning trial
counsel's reasons” for the alleged ineffectiveness, the court was “unable to conclude that appellant’s trial
counsel's perform ance was deficient”) (internal quotations om itted).

        15
             Mallett v. State, 65 S.W .3d 59, 63 (Tex. Crim . App. 2001); Thompson, 9 S.W .3d at 813-14.

        16
             Chavero v. State, 36 S.W .3d 688, 701 (Tex. App.–Corpus Christi 2001, no pet.).

                                                       4
        provided the opportunity to make its determination on direct appeal with a
        record capable of providing a fair evaluation of the merits of the claim
        involving such a serious allegation. In the majority of instances, the record
        on direct appeal is simply undeveloped and cannot adequately reflect the
        failings of trial counsel.[17]

B. Analysis

        By his first and second sub-issues, appellant contends his counsel was ineffective

in failing to object to, or failing to request the limited use of, evidence of extraneous bad

acts.    Although appellant concedes that a bench trial is a unitary proceeding, he

nonetheless argues that it “does not mean that any evidence admissible for sentencing

purposes is therefore admissible for guilt.” Appellant cites no authority for this proposition,

and we find it to be without merit.

        “When an ineffective assistance claim alleges that counsel was deficient in failing

to object to the admission of evidence, the defendant must show that the evidence was

inadmissible.”18 “[I]n a trial without a jury on a plea of not guilty, evidence that is introduced

at the ‘punishment’ stage of trial is considered in deciding the sufficiency of the evidence

to prove guilt.”19 The statutory bifurcation provision is not applicable to a trial before the

court on a plea of not guilty.20 The prosecutor recognized this fact when, in his opening

statement, he explained to the court that he was permitted to describe some of appellant’s

prior bad acts “because we both have the punishment and guilt or innocence that this can

come in, Judge.” “Appellant’s trial counsel cannot be faulted for failing to object to




        17
           Thompson, 9 S.W .3d at 813-14 (footnote om itted). W e note that here, in each case, appellant filed
a m otion for new trial, but did not com plain of ineffective assistance of counsel in either m otion.

        18
Houston v. State, No. 03-04-620-CR, 2006 Tex. App. LEXIS 7644, at *8 (Tex. App.–Austin Aug.
31, 2006, no pet.) (m em . op., not designated for publication) (citing Ortiz v. State, 95 S.W .3d 79, 93 (Tex.
Crim . App. 2002)).

        19
             Barfield v. State, 63 S.W .3d 446, 450 (Tex. Crim . App. 2001).

        20
             Harris v. State, 125 S.W .3d 45, 52 (Tex. App.–Austin 2003, pet. dism ’d, untim ely filed); see T EX .
C OD E C R IM . P R O C . A N N . art. 37.07, § 2(a) (Vernon Supp. 2009).

                                                        5
evidence that was properly admissible.”21 We conclude that appellant has not shown that

the complained-of evidence was inadmissible.22

       Moreover, the record is silent regarding trial counsel's reason for not objecting to the

complained-of testimony. Therefore, appellant has not overcome the strong presumption

that counsel's conduct fell within the wide range of reasonable professional assistance and

that his actions could be considered sound trial strategy.23 We overrule appellant's first

and second sub-issues.

       By his third sub-issue, appellant complains generally that “extensive hearsay

evidence had the same effect of bolstering Ms. Frerich’s testimony and emphasizing

appellant’s character conformity.” Apparently, appellant is complaining of the admission

of alleged “hearsay” testimony concerning his extraneous bad acts. However, appellant

does not contend by a clear and concise argument with proper citation to authority that

there is a reasonable probability that, but for trial counsel's alleged errors, the result would

have been different.24 We overrule appellant’s third sub-issue.

       Similarly, in his fourth through sixth sub-issues, appellant complains of counsel’s

failure to object to leading questions, failure to invoke the Rule, and waiver of opening

arguments. However, appellant does not identify the “multiple leading questions.” With

respect to counsel’s failure to invoke “the Rule,” appellant argues only that “[h]ad [counsel]

invoked the Rule[,] then the officer would not have been able to bolster Ms. Frerich’s

testimony by having witnessed her testimony and vouching for its veracity.” With regard


       21
            Harris, 125 S.W .3d at 54.

       22
            See Houston, 2006 Tex. App. LEXIS 7644, at *8.

       23
            See Strickland, 466 U.S. at 689; Jaynes, 216 S.W .3d at 851.

       24
            See Thompson, 9 S.W .3d at 812; see Strickland, 466 U.S. at 694; see also T EX . R. A PP . P. 38.1(i).



                                                        6
to counsel’s failure to offer opening argument, appellant states only that “[counsel] lost an

opportunity when he waived opening statements when he could have responded to the

State’s opening and explained that the extraneous bad acts should not be considered on

the question of guilt-innocence.”

        With respect to sub-issues four through six, we conclude that appellant has not

overcome the strong presumption that counsel's conduct fell within the wide range of

reasonable professional assistance and that his actions could be considered sound trial

strategy.25 Furthermore, appellant does not contend by a clear and concise argument with

proper citation to authority that there is a reasonable probability that, but for trial counsel's

alleged errors, the result would have been different.26 Therefore, appellant has not met his

burden to prove ineffective assistance of counsel by a preponderance of the evidence.27

We overrule appellant’s fourth through sixth sub-issues.

                                               III. Conclusion

        We affirm the trial court’s judgments.



Do not publish.
TEX . R. APP. P. 47.2(b).
Delivered and filed the
23rd day of August, 2010.




        25
             See Strickland, 466 U.S. at 689; Jaynes, 216 S.W .3d at 851.

        26
            See Thompson, 9 S.W .3d at 812; see Strickland, 466 U.S. at 694; see also T EX . R. A PP . P. 38.1(i).
W e note that appellant generally asserts that "[b]ecause the extensive extraneous bad acts evidence
perm eated the entire trial and cam e into evidence on the issue of guilt, and because of the leading questions,
the hearsay, and the failure to invoke the Rule, prong two of the Strickland test is m eet [sic] because these
circum stances and the totality of the record indicate that there is a reasonable probability that, but for [defense
counsel’s] errors, the outcom e of the trial would have been different. " However, he does not provide a clear
and concise argum ent with citation to authority for this assertion. Therefore, he has waived it. See T EX . R.
A PP . P. 38.1(i).

        27
             See Thompson, 9 S.W .3d at 813.

                                                         7